Citation Nr: 1719193	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  08-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel








INTRODUCTION

The Veteran served on active duty from January 1995 to September 1995.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran previously testified in an April 2010 hearing before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  A transcript of that hearing has been associated with the e-file.  Further, after being notified that the VLJ who conducted the April 2010 hearing was no longer employed by the Board, in April 2017, the Veteran declined to testify at another hearing.

The Board remanded the case in August 2010, May 2012, and September 2014. 

In a January 19, 2016 decision, the Board granted compensable ratings for left and right knee recurrent subluxation and lateral instability; for the right knee, Appellant was awarded a 10 percent rating prior to March 6, 2014, and a 30 percent rating thereafter, and for her left knee, she was granted a 10 percent rating prior to March 6, 2014, and a 20 percent rating thereafter.  The Board also determined that the issue of entitlement to a total disability rating for individual unemployability caused by service-connected disabilities (TDIU) was not on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Partial Motion for Remand and remanded the issue of TDIU to the Board for additional adjudication consistent with the Joint Partial Motion.





FINDING OF FACT

In resolving all doubt in her favor, the Veteran's service-connected disabilities preclude her from obtaining and maintaining substantial gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient 


additional disabilities to bring the combined rating to 70 percent or more.  Id.  The Veteran has met these criteria during the appeal period.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.

Vocational expert, P.C., opined that '"it is at least as likely as not that due to the . . . chronic symptoms from her service-connected disabilities [the Veteran] is unable to secure and follow substantial gainful employment even at the sedentary level of work since at least 2009 when she was fired from her job as an optometrist technician due to her inability to perform the required daily job tasks."   P.C. explained in detail why the Veteran is unable to obtain or maintain employment -as she is not only unable to work in any physical capacity, she is also unable to work in any substantially, gainful sedentary occupation:

This vocational evaluator disagrees with the ...the VA examiner's opinion that the bilateral knee disabilities and depressive disorder do not significantly interfere with competitive employment at the light or sedentary levels. . . . . In this case, [the Veteran] is suffering from service-connected bilateral knee disabilities which resulted in physical limitations including significant limitations in walking standing, bending, twisting, kneeling and stooping. As noted in her November 2016 affidavit, she is unable to carry anything of significant weight, to include grocery bags.  She also noted she is only able to sit for about fifteen to twenty minutes before needing to stand up as a result of her legs becoming stiff and painful.  As a result of these limitations, she is unable to meet the physical requirements of even sedentary employment. Her bilateral knee condition alone proved to be such a negative vocational barrier that she was fired from her last job as an optometry tech. She is also suffering from major depressive disorder, which results in occupational and social impairment. . . .She also is experiencing frequent panic attacks as well as agoraphobia, which prevents her from being able to 
go out in public and effectively socialize with others in an appropriate and productive manner.  . . , From a vocational standpoint, the symptoms associated with this disorder cause an inability to effectively develop and maintain appropriate relationships with coworkers, supervisors and the general public.  Additionally, individuals with these symptoms experience significant difficulty in maintaining a routine predictable daily schedule.

In support of these findings, a January 29, 2010 letter from the Veteran's former employer stated that upon examination she was found "clearly unable to perform the duties of your position both psychiatrically and musculoskeletally."  The letter also discussed the following:

Taking the totality of the circumstances including your excessive absence due to your medical Condition; your own statements regarding your inability to work; your caregivers' statements within your medical certifications; the conclusions reached by your fitness for duty examination that you are incapable of performing the duties of your position; the indefinite nature of your incapacitation for work and the fact that no other positions exist that are consistent with your limitations; I conclude that you are unable to perform the essential functions of your position.

The Veteran was accordingly separated from her employment.  "A veteran may be considered as unemployable upon termination of employment which was provided on account of disability."  38 C.F.R. § 4.18 (2016).  Moreover, the September 2010 VA examiner found that the Veteran "would more likely than not miss more than half of assigned work days due to stress" from her service-connected major depressive disorder.  The October 2010 VA examiner noted that Ms. [REDACTED] cannot walk more than 100-200 yards and cannot stand longer than 5 minutes due to her service-connected knee disabilities.	38 C.F.R §§ 4. 1, 4.2 (2016).

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  

Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantial occupation.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, entitlement to TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Entitlement to a TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


